PER CURIAM.
We affirm the order of the trial court revoking appellant’s probation, but we find that there is an imperfection in appellant’s sentence. The present sentence does not specify the amount of credit for time served as Section 921.161(1), Florida Statutes (1975), requires. Brooks v. State, 349 So.2d 794 (Fla.2d DCA 1977). We remand the case in order for the trial court to correct the sentence, and appellant need not be present at that time.
HOBSON, A. C. J., and RYDER and DANAHY, JJ., concur.